Citation Nr: 1206440	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  03-34 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating greater than 30 percent for myalgia of the left supra-spinatus muscle with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to December 1945 and from October 1950 to September 1951.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The May 2002 rating decision increased the disability rating for the Veteran's service-connected myalgia of the left supra-spinatus muscle with traumatic arthritis from 0 percent to 10 percent, effective November 7, 2001.  This rating was continued in an August 2002 rating decision.  A March 2004 Decision Review Officer (DRO) decision increased this rating to 20 percent, effective October 29, 2001.  

Entitlement to a rating in excess of 20 percent was denied by the Board in an August 2005 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2006, while the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand, requesting that the Court vacate the Board's August 2005 decision and remand the claim.  In a June 2006 Order, the Court granted the joint motion, vacating the Board's August 2005 decision and remanding the claim to the Board for compliance with directives that were specified by the joint motion.

The Board remanded the claim for additional development in December 2006.  Upon its return to the Board, the Board again denied the Veteran's claim in January 2008.  In April 2009, the Veteran's attorney and the VA's General Counsel filed a joint motion to vacate the Board's January 2008 decision and remand.  The Court granted the motion.  

The Board again remanded the Veteran's claim for additional development in February 2010.  A July 2011 rating decision increased the disability rating to 30 percent, effective October 29, 2001, and the case has been returned to the Board for further review.  

An April 2008 rating decision granted a separate 20 percent disability rating, effective February 21, 2007, for left upper extremity neuralgia.  The Veteran did not appeal the assigned disability rating or effective date.  This issue is, therefore, not on appeal.  

In his December 2003 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested to be scheduled for a Board hearing at his local RO.  The record contains an August 2004 statement from the Veteran stating that he had appeared at an August 2004 videoconference hearing but that the equipment did not work.  He stated that he did not wish to be scheduled for another hearing.  His hearing request is, therefore, deemed to have been withdrawn.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's myalgia of the left supra-spinatus muscle with traumatic arthritis is not manifested by ankylosis, fibrous union of the humerus, false flail joint, or loss of head of humerus or flail shoulder.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for myalgia of the left supra-spinatus muscle with traumatic arthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 through 5203, 4.73, Diagnostic Code 5304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)).

The notice requirements of the VCAA require VA to notify the Veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the Veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a January 2007 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his increased rating claim.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The Board notes that this letter was not issued prior to the initial adjudication of the Veteran's claim in May 2002.  His claim, however, was subsequently readjudicated in supplemental statements of the case dated in June 2007 and July 2011.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board notes that express notice of how to establish a disability rating and an effective date was not provided in connection with this specific claim.  It finds, however, that any defect with regard to the timing or content of the notice to the appellant is harmless because the appellant, through his attorney, has had a meaningful opportunity to participate effectively in the processing of the claim.  The November 2003 Statement of the Case contained the applicable rating criteria for shoulder and arm disabilities, including alternative rating criteria that have been considered.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in a supplemental statement of the case issued in July 2011.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and available private medical records.

The RO arranged for the Veteran to undergo VA examinations in January 2002, April 2003, December 2003, February 2007, May 2007, and June 2010.  The Board finds that the resulting VA examination reports are adequate for the purpose of determining entitlement to an increased rating for the Veteran's left shoulder disability.  These examination reports are thorough and consistent with the other evidence of record from the period that is currently on appeal.  The examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the results of the examinations.  For these reasons, the Board concludes that the VA examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Additionally, for disabilities rated on the basis of limitation of motion, VA is  required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  

The Court has instructed that in applying these regulations VA shall obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner shall also determine the point, if any, at which such factors cause functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell the Court found an examination to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."

The Veteran's myalgia of the left supra-spinatus muscle with traumatic arthritis is rated as 30 percent disabling under 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Code 5304-5201 (2011), effective October 29, 2001.  The hyphenated Diagnostic Code 5304-5201 indicates that the disability of myalgia of the left supra-spinatus muscle (Diagnostic Code 5304) is rated based on limitation of motion of the arm (Diagnostic Code 5201).  Because both of these diagnostic codes assign ratings based, in part, on limitation of motion of the arm/shoulder, simultaneous ratings under both Diagnostic Code 5304 and 5201 are not allowed.  See 38 C.F.R. § 4.14.  Because a  higher rating is available for limitation of motion of the arm than for a disability of the pertinent muscle group, VA has rated the Veteran pursuant to Diagnostic Code 5201.

The Board notes that ratings under Diagnostic Codes 5200 to 5203 vary depending on whether the major (dominant) or minor (non-dominant) extremity is being evaluated.  In the case at hand, the Veteran is right-handed.  Therefore, his left arm is considered his minor extremity.

Diagnostic Code 5201 assigns a maximum 30 percent rating for limitation of motion of the minor arm to 25 degrees from the side.  Thus, in the course of this appeal, the Veteran has been granted the maximum available rating for limitation of motion of the arm for the entire appeal period and a higher rating cannot be assigned under this diagnostic code.  The Board will therefore determine whether the Veteran is entitled to a rating in excess of 30 percent under a different diagnostic code.

Shoulder and arm disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  Of these, the Board need not consider Diagnostic Code 5203, as it allows for a maximum rating of 20 percent for impairment of the minor clavicle or scapula.  

Diagnostic Code 5200 (scapulohumeral articulation, ankylosis of) does not apply, as ankylosis of the Veteran's right shoulder is not demonstrated by the evidence of record.  Specifically, joint ankylosis was not found during any of the examination reports of record and is not suggested by the Veteran's VA or private medical records.

An increased rating is also not warranted under Diagnostic Code 5202 (other impairment of the humerus), which for the minor extremity would provide a 40 percent rating for fibrous union of the humerus, a 50 percent rating for false flail joint, and a 70 percent for loss of head of humerus or flail shoulder.  Following a thorough review of the evidence, including the VA examination reports, the Board finds that none of these conditions is demonstrated by the evidence of record.  In particular, the Board notes that a radiology report from the June 2010 VA examination found narrowing of the glenhumeral joint space with osteophyte formation, as well as heterotopic ossification between the humeral head and acromium.  There has been, however, no finding of fibrous union, false flail joint, or flail shoulder.  Therefore, a rating in excess of 30 percent cannot be assigned under a different diagnostic code. 

In short, the Board finds that a preponderance of the evidence of record is against assigning a rating in excess of 30 percent for the Veteran's myalgia of the left supra-spinatus muscle with traumatic arthritis.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim, this doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating greater than 30 percent for myalgia of the left supra-spinatus muscle with traumatic arthritis is denied.  




____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


